
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 2766
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Federal Water Pollution
		  Control Act to address certain discharges incidental to the normal operation of
		  a recreational vessel.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Boating Act of 2008
			 .
		2.Discharges incidental to the normal
			 operation of recreational vesselsSection 402 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1342) is amended by adding at the end the
			 following:
			
				(r)Discharges incidental to the normal
				operation of recreational vesselsNo permit shall be required under this Act
				by the Administrator (or a State, in the case of a permit program approved
				under subsection (b)) for the discharge of any graywater, bilge water, cooling
				water, weather deck runoff, oil water separator effluent, or effluent from
				properly functioning marine engines, or any other discharge that is incidental
				to the normal operation of a vessel, if the discharge is from a recreational
				vessel.
				.
		3.DefinitionSection 502 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1362) is amended by adding at the end the
			 following:
			
				(25)Recreational vessel
					(A)In generalThe term recreational vessel
				means any vessel that is—
						(i)manufactured or used primarily for
				pleasure; or
						(ii)leased, rented, or chartered to a person
				for the pleasure of that person.
						(B)ExclusionThe term recreational vessel
				does not include a vessel that is subject to Coast Guard inspection and
				that—
						(i)is engaged in commercial use; or
						(ii)carries paying
				passengers.
						.
		4.Management practices for recreational
			 vesselsSection 312 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1322) is amended by adding at
			 the end the following:
			
				(o)Management practices for recreational
				vessels
					(1)ApplicabilityThis subsection applies to any discharge,
				other than a discharge of sewage, from a recreational vessel that is—
						(A)incidental to the normal operation of the
				vessel; and
						(B)exempt from permitting requirements under
				section 402(r).
						(2)Determination of discharges subject to
				management practices
						(A)Determination
							(i)In generalThe Administrator, in consultation with the
				Secretary of the department in which the Coast Guard is operating, the
				Secretary of Commerce, and interested States, shall determine the discharges
				incidental to the normal operation of a recreational vessel for which it is
				reasonable and practicable to develop management practices to mitigate adverse
				impacts on the waters of the United States.
							(ii)PromulgationThe Administrator shall promulgate the
				determinations under clause (i) in accordance with section 553 of title 5,
				United States Code.
							(iii)Management practicesThe Administrator shall develop management
				practices for recreational vessels in any case in which the Administrator
				determines that the use of those practices is reasonable and
				practicable.
							(B)ConsiderationsIn making a determination under
				subparagraph (A), the Administrator shall consider—
							(i)the nature of the discharge;
							(ii)the environmental effects of the
				discharge;
							(iii)the practicability of using a management
				practice;
							(iv)the effect that the use of a management
				practice would have on the operation, operational capability, or safety of the
				vessel;
							(v)applicable Federal and State law;
							(vi)applicable international standards;
				and
							(vii)the economic costs of the use of the
				management practice.
							(C)TimingThe Administrator shall—
							(i)make the initial determinations under
				subparagraph (A) not later than 1 year after the date of enactment of this
				subsection; and
							(ii)every 5 years thereafter—
								(I)review the determinations; and
								(II)if necessary, revise the determinations
				based on any new information available to the Administrator.
								(3)Performance standards for management
				practices
						(A)In generalFor each discharge for which a management
				practice is developed under paragraph (2), the Administrator, in consultation
				with the Secretary of the department in which the Coast Guard is operating, the
				Secretary of Commerce, other interested Federal agencies, and interested
				States, shall promulgate, in accordance with section 553 of title 5, United
				States Code, Federal standards of performance for each management practice
				required with respect to the discharge.
						(B)ConsiderationsIn promulgating standards under this
				paragraph, the Administrator shall take into account the considerations
				described in paragraph (2)(B).
						(C)Classes, types, and sizes of
				vesselsThe standards
				promulgated under this paragraph may—
							(i)distinguish among classes, types, and sizes
				of vessels;
							(ii)distinguish between new and existing
				vessels; and
							(iii)provide for a waiver of the applicability
				of the standards as necessary or appropriate to a particular class, type, age,
				or size of vessel.
							(D)TimingThe Administrator shall—
							(i)promulgate standards of performance for a
				management practice under subparagraph (A) not later than 1 year after the date
				of a determination under paragraph (2) that the management practice is
				reasonable and practicable; and
							(ii)every 5 years thereafter—
								(I)review the standards; and
								(II)if necessary, revise the standards, in
				accordance with subparagraph (B) and based on any new information available to
				the Administrator.
								(4)Regulations for the use of management
				practices
						(A)In generalThe Secretary of the department in which
				the Coast Guard is operating shall promulgate such regulations governing the
				design, construction, installation, and use of management practices for
				recreational vessels as are necessary to meet the standards of performance
				promulgated under paragraph (3).
						(B)Regulations
							(i)In generalThe Secretary shall promulgate the
				regulations under this paragraph as soon as practicable after the Administrator
				promulgates standards with respect to the practice under paragraph (3), but not
				later than 1 year after the date on which the Administrator promulgates the
				standards.
							(ii)Effective
				dateThe regulations
				promulgated by the Secretary under this paragraph shall be effective upon
				promulgation unless another effective date is specified in the
				regulations.
							(iii)Consideration of timeIn determining the effective date of a
				regulation promulgated under this paragraph, the Secretary shall consider the
				period of time necessary to communicate the existence of the regulation to
				persons affected by the regulation.
							(5)Effect of other lawsThis subsection shall not affect the
				application of section 311 to discharges incidental to the normal operation of
				a recreational vessel.
					(6)Prohibition relating to recreational
				vesselsAfter the effective
				date of the regulations promulgated by the Secretary of the department in which
				the Coast Guard is operating under paragraph (4), the owner or operator of a
				recreational vessel shall neither operate in nor discharge any discharge
				incidental to the normal operation of the vessel into, the waters of the United
				States or the waters of the contiguous zone, if the owner or operator of the
				vessel is not using any applicable management practice meeting standards
				established under this
				subsection.
					.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
